Name: Commission Regulation (EEC) No 2873/79 of 19 December 1979 amending for the third time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/ 16 Official Journal of the European Communities 20 . 12. 79 COMMISSION REGULATION (EEC) No 2873/79 of 19 December 1979 atren &lt; ng for the third time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Footnote 2 of the Annex to Regulation (EEC) No 1 569/77 is hereby replaced by the following : 'However, the minimum specific weight for winter barley may be fixed by the intervention agencies :  at 59 kilograms per hectolitre until 31 July THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1 569/77 (3), as last amended by Regulation (EEC) No 3017/78 (4), fixes in its Annex referred to in Article 2 (2) the minimum specific weight for barley at 63 kilo ­ grams per hectolitre ; whereas, however, it allows the intervention agencies of Member States to fix this minimum specific weight for winter barley at 59 kilo ­ grams per hectolitre ; whereas, however, winter barley with a specific weight of less than 63 kilograms per hectolitre does not comply with the technical and economic requirements laid down for its normal use in trade ; whereas, consequently, for application as from the 1982 harvest, the minimum specific weight of winter barley should be increased gradually to 63 kilograms per hectolitre ; 1981 ,  at 61 kilograms per hectolitre until 31 July 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 188 , 26 . 7 . 1979 , p. 1 . (3 ) OJ No L 174, 14 . 7 . 1977, p. 15 . (&lt;) OJ No L 359 , 22 . 12 . 1978 , p. 16 .